Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

DETAILED ACTION
Claims 1, 3, 4, 7 - 22 are pending in the application.
Claims 2, 5, and 6 are cancelled. 
This action is Non-final based on a new 35 U.S.C. §103 prior art reference that was not necessitated by the applicant’s amendment; see MPEP §706.07(a).
Given the amended claims the 35 USC §101 and 25 USC §112 rejections are rescinded.  

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 8, 16, 19 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (PG Pub. No. 20130186119), herein “Burns” in view of Fu et al. Variable Structure Extremum Seeking Control Based on Sliding Mode Gradient Estimation for a Class of Nonlinear Systems, 2009 American Control Conference, June 2009, herein “Fu,” in further view of Salsbury et al. (US PG Pub. No. 20180299839), published more than one year prior to applicant’s filing date in the instant application.

Regarding claim 1,
Burns teaches a self-perturbing extremum-seeking controller for a plant having at least a static portion (Burns Par. 0094), the controller comprising a processing circuit configured to: (Par. 0010: “…the perturbation-based extremum seeking method can achieve the optimum of a convex performance metric without relying on a model…” Par. 0060: “The extremum seeking controller 400 is configured to accept measurements or estimates 240 of the energy consumption 201 of the vapor compression system, and provide modifications 230, 231 to one or more of the actuator commands provided by the feedback controller or provide modifications 229 to one or more of the setpoint values 206.” Par. 0066: “FIG. 4A shows a block diagram of a method for controlling a vapor compression system according to some embodiments of the invention. The steps of the method can be performed by a processor, e.g., a processor of the controller 400 and include determining 470 at a current time step of a control k, a value 475 of a metric of performance of the vapor compression system using a previous value 472 of an estimated parameter and a previous value 471 of a control signal determined for a previous time step of the control.” See also Par. 0009, 0010, 0016, 0022, 
obtain a value of a performance variable characterizing a performance of the plant; (Par. 0073: input or Uk that affects the performance metric. Par. 0009: “An alternative to the model-based controllers optimizing a metric of performance includes “extremum-seeking” controllers (ESC) due to their ability to maximize or minimize a signal of interest. Conventional ESC actively experiment with the device under control by applying a perturbation to one or more inputs, and measuring the resulting perturbations in the performance metric. These perturbations are averaged over some time window to produce an estimate of the gradient of the performance metric. This local estimate of the gradient is then used to steer the average value of the inputs in the direction of the gradient that maximizes or minimizes the cost.” Par. 0019: “some embodiments of the invention are based on the realization that the convex relationship between vapor compression system inputs and a performance metric can be approximated by a function that uses the same inputs applied to the vapor compression system to generate estimated system outputs based on an estimated gradient. Some embodiments modify the estimated gradient in this function so that the estimated performance metric matches the measured performance metric and the estimated gradient has been driven to the actual gradient. A control law is determined using the estimated gradient in order to drive the system to the optimal point, and as the system moves from a suboptimal point to the optimal point, the value of the estimated gradient tracks the time-varying actual gradient as it approaches zero.”  Par. 0075: “The remaining components of the time-varying parameter estimator are designed to drive the estimated change in output to the measured change in output by manipulating the estimated gradient. The estimated change in output li.y k406 is subtracted from the measured change in output li.y k 402 in order to obtain an error signal 410. This error signal is used to drive recursive parameter estimation routine 415 and obtain a new estimate of the gradient ilk+l 420 to be used during the next time step.”  See also Par. 0073 – 0075, 088 – 0089, and 0094.) 
Burns does not teach determining the sign of the gradient and then adjust a control input based on the sign.  However, Fu does teach determine a sign of a gradient of the performance variable with respect to an input to the static portion of the plant; adjust a control input for the plant using the sign of the gradient; and provide the control input to the plant to affect the performance variable.  (Page 11, paragraphs 5 and 6: “Both approaches require that the dynamics of the nonlinear plant be fast enough and the adaptation gain be relatively small to ensure convergence. There are also works that seek to estimate the gradient and employ gradient-based optimization. For example, Sera et al. [15] studied photovoltaic power systems and proposed to estimate the sign of the gradient by perturbation and observation to determine the direction of hill-climbing in order to track maximum power point. For a more general plant that might have slow or time-delayed dynamics, Teel and Popovic ([16]) proposed to introduce a waiting period between consecutive control updates and measurements of performance, allowing the system dynamics to settle before new control is determined. The control updates can explore to utilize the already sophisticated nonlinear programming (NLP) algorithms. For the most popular NLP algorithms that are based on gradient information, it is possible to probe the performance profile for gradient estimate. 
This paper presents a new approach for extremum seeking control, which aims to improve the convergence speed of extremum seeking as well as robustness against measurement noise of the performance profile, without the need of explicit external perturbation. A discrete sliding mode observer is designed to estimate the unknown gradient of the performance map. Based on the sign of the gradient estimation, a variable structure controller generates the control input for the nonlinear plant. The gradient estimation error decreases rapidly to the vicinity of zero and stays inside afterwards, and the variable structure controller enforces the system to converge to a neighborhood of the optimal operating point, such that the deviation from the point is ultimately bounded. The stability condition and the ultimate bound is derived. The robustness of the control scheme is discussed in the presence of unmodeled fast dynamics and measurement noise.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined to use a perturbing extremum-seeking controller that uses inputs to controller and optimize a metric of performance by applying a perturbation to one of the inputs and measuring the result to steer the value of the inputs as in Burns with employing a gradient based optimization that uses the sign of the gradient and then generates a control input as in Fu in order to have a controller that enforces the system to converge to a neighborhood of the optimal operating point, such that the deviation from the point is ultimately bounded.  (Page 1 (see footnote 1), paragraph 6, lines 11 – 13.) 
Fu and Burns may implicitly teach, but do not explicitly teach dynamic and static portions of the plan.  However, Salsbury does teach  a dynamic portion that provides an input to the static portion, (Par. 0088: “Referring now to FIG. 6, a block diagram of an extremum-seeking control (ESC) system 600 with a periodic dither signal is shown, according to some embodiments. ESC system 600 is shown to include an extremum-seeking controller 602 and a plant 604. A plant in control theory is the combination of a process and one or more mechanically-controlled outputs. For example, plant 604 can be an air handling unit configured to control temperature within a building space via one or more mechanically-controlled actuators and/or dampers. In various embodiments, plant 604 can include a chiller operation process, a damper adjustment process, a mechanical cooling process, a ventilation process, a refrigeration process, or any other process in which an input variable to plant 604 (i.e., manipulated variable u) is adjusted to affect an output from plant 604 (i.e., performance variable y).” Examiner’s Note – Par. 0088 describes an adjustment process with respect to the plant using a control loop with an extremum seeking controller (ESC). Paragraph 0093 teaches an optimization of a performance variable (y) output, which may be a setpoint, with respect to an manipulated variable (u).  Par. 0095 states: “lant 704 can be represented mathematically as a combination of input dynamics 722, a performance map 724, output dynamics 726, and disturbances d. In some embodiments, input dynamics 722 are linear time-invariant (LTI) input dynamics and output dynamics 726 are LTI output dynamics. Performance map 724 can be a static nonlinear performance map. Disturbances d can include process noise, measurement noise, or a combination of both. Although the components of plant 704 are shown in FIG. 7, it should be noted that the actual mathematical model for plant 704 does not need to be known in order to apply ESC.  Par. 0096 also teaches an optimization process with changing an input variable (manipulated variable). See also figures 6 and 7.) 
 and operating equipment of the dynamic plant using the control input. (Par. 0031, 0072, 0077 – 0079, 0088, 0094, and 0110. Examiner’s Note – numerous paragraphs in Salsbury teach equipment. See also figure 5. ) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined to use a perturbing extremum-seeking controller that uses inputs to controller and optimize a metric of performance by applying a perturbation to one of the inputs and measuring the result to steer the value of the inputs as in Burns with employing a gradient based optimization that uses the sign of the gradient and then generates a control input as in Fu with a system that has dynamic and static portions in the plant that operates equipment as in Salsbury in order to have a system with “an extremum-seeking control (ESC) system. ESC is a class of self-optimizing control strategies that can dynamically search for the unknown and/or time-varying inputs of a system for optimizing a certain performance index.” (Par. 0002)

Regarding claim 7,
Burns, Fu, and Salsbury teach the elements of claim 1 which claim 7 depends. Fu also teaches that the processing circuit is configured to adjust a rate at which the performance variable moves toward a minimum or maximum of the performance variable by applying an adjustable gain parameter to the gradient.  (Page 6 (published as page 12), Col. 1, Par. 2: “Fig. 2 demonstrates the gradient estimate. After a short period of reaching phase, the estimate stays close to the real value. Fig. 3 shows the real-time measurement of the performance cost function, the trajectory of ᶓ, and the corresponding control input. At the rising stage of ᶓ, the rate of increase follows closely to the reference rate r = d = 1. It is straightforward to change the convergence rate of ᶓ by adjusting the reference rate d. As we can see, the steady-state oscillation of ᶓ is very small.” See also Burns Par. 0018 and 0076.) 

Regarding claim 8,
Burns, Fu, and Salsbury teach the elements of claim 1 which claim 8 depends. Burns also teaches that the processing circuit (Par. 0026, last line: “The steps are performed by a processor.”) is configured to adjust at least one of a magnitude or frequency of oscillations of the performance by applying an adjustable gain parameter to the gradient.  (Par. 0076: “As the system is driven toward the optimal operating point, the gradient varies in magnitude (and direction in a multivariable version of the embodiments) and this time varying nature is accounted for in the estimation routine. The recursive parameter estimation routine uses no averaging to obtain an estimate of the gradient. For this reason, convergence to the true gradient proceeds faster than in the perturbation-based extremum seeking method.”) 

Regarding claim 16, it is directed to a system or apparatuses to implement the method of steps set forth in claim 1 with the additional limitation of using a rate of change of the performance variable and an adaptive gain parameter Burns, Fu, and Salsbury teach the claimed method of steps in claim 1.  Burns also teaches estimating a gradient of the performance variable with respect to a control input to the plant using the rate of change of the performance variable and an adaptive gain parameter indicating a rate of change of the control input to the plant; (Par. 0016: “One object of some embodiments of the invention is to improve a rate of convergence of extremum-seeking control methods that maximize or minimize a signal representing a metric of performance of vapor compression systems. Optimizing the metric of performance requires an estimate of a parameter representing a relationship between values of the control signal and values of the metric of performance. An example of such a parameter includes a gradient (slope) of the metric of performance with respect to the control signal. Some embodiment of the invention are based on a realization that such parameters should not be estimated exactly for each time step of the control, but can be approximated as long as the estimation converges to the true value of the parameter during the transient time of the control.” See also Par. 0019, 0063 - 0065, 0071, and 0080.   Par. 0087: “FIG. 6 shows a block diagram of a method for computing a control action 460. The current value of the estimated parameter, e.g., the estimated gradient {circumflex over (θ)}.sub.k 430, is multiplied by an adaptation gain k.sub.g, and the timescale separation parameter ε 601. The result of this operation is added to an optional dither signal 455, which is commonly implemented as a sinusoid. The resulting signal is then passed to a discrete-time integrator 602 to obtain the control value at the next time step u.sub.k+1, and a single step delay 603 to obtain the input at the current time step u.sub.k.”  See also Par. 0088.) Therefore Burns and Fu teach the system or apparatuses to implement the claimed method of steps in claim 16. 

Regarding claim 19,
Burns, Fu, and Salsbury teach the elements of claim 16 which claim 19 depends. Burns also teaches adjusting the adaptive gain parameter comprises reducing a rate of convergence of the performance variable toward a minima or maxima of the performance variable as the performance variable approaches the minima or maxima and decreases a magnitude of oscillations of the performance variable about the minima or maxima.  (Par. 0016: “One object of some embodiments of the invention is to improve a rate of convergence of extremum-seeking control methods that maximize or minimize a signal representing a metric of performance of vapor compression systems. Optimizing the metric of performance requires an estimate of a parameter representing a relationship between values of the control signal and values of the metric of performance. An example of such a parameter includes a gradient (slope) of the metric of performance with respect to the control signal. Some embodiment of the invention are based on a realization that such parameters should not be estimated exactly for each time step of the control, but can be approximated as long as the estimation converges to the true value of the parameter during the transient time of the control.”) 

Regarding claim 20,
Burns, Fu, and Salsbury teach the elements of claim 16 which claim 20 depends. Burns also teaches adjusting the adaptive gain parameter comprises calculating a new value of the adaptive gain parameter using a current value of the adaptive gain parameter, the rate of change of the performance variable, and a non-adaptive gain parameter. (Par. 0080: “FIG. 5 shows a block diagram of a method for recursively updating the estimated parameter, e.g., the gradient 415 according to one embodiment. The objective of the parameter estimator is to obtain an estimate for the gradient {circumflex over (θ)}.sub.k 430 by recursively updating a covariance matrix Σ.sub.k.sup.−1 516, and using this matrix to (i) update a gain matrix M.sub.k 501 that multiplies the error signal e.sub.k and is integrated over time 503, and (ii) update a gain matrix R.sub.k 511 which is low-pass filtered 513 to obtain an estimate of the covariance matrix at the current time step Σ.sub.k+1.sup.−1 514, which is delayed 515 for use in the next iteration. The value delayed from the previous iteration is available at the output of the delay block Σ.sub.k.sup.−1 516, which is used to update covariance Σ.sub.k.sup.−1 516 matrix, and the recursive cycle repeats.” See also Par. 0087 – 0089.) 

Regarding claim 21,
Burns, Fu, and Salsbury teach the elements of claim 1 which parallel those elements of co Salsbury also teaches static portion of the plant (Par. 0095: “Plant 704 can be represented mathematically as a combination of input dynamics 722, a performance map 724, output dynamics 726, and disturbances d. In some embodiments, input dynamics 722 are linear time-invariant (LTI) input dynamics and output dynamics 726 are LTI output dynamics. Performance map 724 can be a static nonlinear performance map. Disturbances d can include process noise, measurement noise, or a combination of both. Although the components of plant 704 are shown in FIG. 7, it should be noted that the actual mathematical model for plant 704 does not need to be known in order to apply ESC.”  Par. 0114: “At step 916, the extremum-seeking controller 802 generates an updated input signal to minimize the performance gradient p. That is, the extremum-seeking controller 802 generates an updated input signal to reach an extremum of the modified cost function y'. The process 900 then returns to step 902 where the dither signal is added to the input signal. Process 900 may thereby run as a loop to reach and maintain an extremum of the modified cost function y'.”  See also Par. 0052, 0072, and 0114 which teach maintaining an input, constraint, or an extremum.) 

Regarding claim 22,
Burns, Fu, and Salsbury teach the elements of claim 21 which claim 22 depends. Fu also teaches determine a gradient of the performance variable with respect to time using one or more values of the performance variable; determine a gradient of the control input with respect to time; and determine the gradient of the performance variable with respect to the input to the static portion based on the gradient of the performance variable with respect to time and the gradient of the control input with respect to time.  (Page 2, Par. 1: “The ESC scheme integrates the regulation control and gradient probing into a single controller, so as to eliminate the need for an explicit external dither signal and to improve the convergence speed. Also, it allows regulation of convergence speed toward the optimum. The design of the discrete-time sliding mode gradient estimator and the fact that only the sign of the gradient estimate is used by the controller enhances robustness against noise in the performance measurements.”  Salsbury may also teach this element in Par. 0002: “…extremum-seeking control (ESC) system. ESC is a class of self-optimizing control strategies that can dynamically search for the unknown and/or time-varying inputs of a system for optimizing a certain performance index. ESC can be considered a dynamic realization of gradient searching through the use of dither signals. The gradient of the system output y with respect to the system input u can be obtained by slightly perturbing the system operation and applying a demodulation measure. Optimization of system performance can be obtained by driving the gradient towards zero by using a negative feedback loop in the closed-loop system. ESC is a non-model based control strategy, meaning that a model for the controlled system is not necessary for ESC to optimize the system.” See also Par. 0089 – 0092, Par. 0099, and claims 1 and 9.) 

Claims 9 – 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (PG Pub. No. 20130186119), herein “Burns” in view of Fu in further view of Salsbury in further view of Olalla et al. Analysis and Comparison of Extremum Seeking Control Techniques, June 2007, (herein “Olalla.”) 

Regarding claim 9,
Burns, Fu, and Salsbury teach the elements of claim 1 which parallel claim 9, but do not teach that a gradient inputs to a relay that switches direction (positive or negative) However, Olalla teaches that the controller comprising a processing circuit configured to: determine a gradient of a performance variable characterizing a performance of the plant using one or more values of the performance variable; apply the gradient of the performance variable as an input to a relay that switches an output of the relay between a positive state and a negative state based on a sign of the gradient; adjust a control input for the plant using the output of the relay; and provide the control input to the plant to affect the performance variable.  (Page 2, Col. 1: “The present work considers the algorithms which do not need the external perturbation signal, and states the differences between two of them. Reference [6] is one of the best known algorithms in the field of Maximum Power Point Tracking (MPPT). It requires sensing the function gradient to switch a relay which sets the direction to the optimum point; the algorithm is usually called relay ESC. Gradient sensors (or differentiators) tend to amplify noise and suffer from instability problems at high frequencies.” See also Page 2, bottom of column 2.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined to use a perturbing extremum-seeking controller that uses inputs to controller and optimize a metric of performance by applying a perturbation to one of the inputs and measuring the result to steer the value of the inputs as in Burns with employing a gradient based optimization that uses the sign of the gradient and then generates a control input as in Fu with a system that has dynamic and static portions in the plant that operates equipment as in Salsbury with using a relay which sets the direction based on the gradient as in Olalla in order to have an extremum seeking controller that has relays and does not require a differentiator to sense the gradient and thus a simpler design. (Page 6, Column 2) 

Regarding claim 10,
Burns, Fu, Salsbury, and Olalla teach the limitations of claim 9 which claim 10 depends. Olalla also teach that the output of the relay is a discontinuous signal with respect to time that switches between the positive state and the negative state.  (Page 3, first column. See also figures 7 – 12, that shows the output of the relay in blue.) 

Regarding claim 11,
Burns, Fu, Salsbury, and Olalla teach the limitations of claim 9 which claim 11 depends. Burns also teach that the gradient of the performance variable is a time gradient indicating a rate of change of the performance variable with respect to time. (Par. 0009: “An alternative to the model-based controllers optimizing a metric of performance includes “extremum-seeking” controllers (ESC) due to their ability to maximize or minimize a signal of interest. Conventional ESC actively experiment with the device under control by applying a perturbation to one or more inputs, and measuring the resulting perturbations in the performance metric. These perturbations are averaged over some time window to produce an estimate of the gradient of the performance metric. This local estimate of the gradient is then used to steer the average value of the inputs in the direction of the gradient that maximizes or minimizes the cost.”  See also Par. 0019, 0074, 0075, 0080, and 0088.) 

Regarding claim 12,
Burns, Fu, Salsbury, and Olalla teach the limitations of claim 9 which claim 12 depends. Burns also teach that the gradient of the performance variable is a gradient of the performance variable with respect to the control input to the plant. (Par. 0088: The control law is designed to drive the inputs in a direction that maximizes or minimizes the performance metric, based on the estimated gradient. For example, if the objective is to minimize power consumption, and the estimated gradient at the current time step is positive, e.g., the current fan speed at time step k is at point 365 in FIG. 3, then the current actuator value is larger than the optimal value and its value should be decreased by the controller. For minimization objectives, k.sub.g is selected to be negative, and therefore a negative value is provided to the discrete-time integrator in this example, and the result is that the average value of the control action is decreased over time, as expected.” See also Par. 0019.) 

Regarding claim 13,
Burns, Fu, Salsbury, and Olalla teach the limitations of claim 9 which claim 12 depends. Burns also teach that the the processing circuit is configured to mitigate an effect of the dynamic portion of the dynamic plant on the performance variable by holding the output of the relay at the positive state or the negative state until a predetermined amount of time has elapsed since the output of the relay last switched between the positive state and the negative state.. (Par. 0069: “Demand response layer 414 may further include or draw upon one or more demand response policy definitions (e.g., databases, XML files, etc.). The policy definitions can be edited or adjusted by a user (e.g., via a graphical user interface) so that the control actions initiated in response to demand inputs can be tailored for the user's application, desired comfort level, particular building equipment, or based on other concerns. For example, the demand response policy definitions can specify which equipment can be turned on or off in response to particular demand inputs, how long a system or piece of equipment should be turned off, what setpoints can be changed, what the allowable set point adjustment range is, how long to hold a high demand setpoint before returning to a normally scheduled setpoint, how close to approach capacity limits, which equipment modes to utilize, the energy transfer rates (e.g., the maximum rate, an alarm rate, other rate boundary information, etc.) into and out of energy storage devices (e.g., thermal storage tanks, battery banks, etc.), and when to dispatch on-site generation of energy (e.g., via fuel cells, a motor generator set, etc.).” See also Par. 0076, 0095, 0111, and 0112.) 

Regarding claim 14,
Burns, Fu, Salsbury, and Olalla teach the limitations of claim 9 which claim 14 depends. Fu also teach that the processing circuit is configured to adjust a rate at which the performance variable moves toward a minimum or maximum of the performance variable by applying an adjustable gain parameter to the output of the relay. (Page 6 (published as page 12), Col. 1, Par. 2: “Fig. 2 demonstrates the gradient estimate. After a short period of reaching phase, the estimate stays close to the real value. Fig. 3 shows the real-time measurement of the performance cost function, the trajectory of ᶓ, and the corresponding control input. At the rising stage of ᶓ, the rate of increase follows closely to the reference rate r = d = 1. It is straightforward to change the convergence rate of ᶓ by adjusting the reference rate d. As we can see, the steady-state oscillation of ᶓ is very small.” See also Burns Par. 0018 and 0076. Olalla teaches an output for a relay.) 

Regarding claim 15,
Burns, Fu, Salsbury, and Olalla teach the limitations of claim 9 which claim 15 depends. Fu also teach that the processing circuit (Burns Par. 0026, last line: “The steps are performed by a processor.”) is configured to adjust at least one of a magnitude or frequency of oscillations of the performance variable by applying an adjustable gain parameter to the output of the relay. (Par. 0076: “As the system is driven toward the optimal operating point, the gradient varies in magnitude (and direction in a multivariable version of the embodiments) and this time varying nature is accounted for in the estimation routine. The recursive parameter estimation routine uses no averaging to obtain an estimate of the gradient. For this reason, convergence to the true gradient proceeds faster than in the perturbation-based extremum seeking method.” Olalla teaches output of the relay.) 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (PG Pub. No. 20130186119), herein “Burns” in view of Fu in further view of Salsbury, in further view of Kumar et al. Extremum Seeking Control for Multi-Objective Optimization Problems, December 2016, (herein “Kumar.”) 

Regarding claim 17,
Burns, Fu, and Salsbury teach the elements of claim 16 which claim 17 depends. They do not teach that normalizing the gradient relative to the performance variable (objective function).  However, Kumar does teach normalizing the gradient relative to a range of the performance variable, wherein the normalized gradient is used to adjust the adaptive gain parameter.  (Page 5, Par. 2: “An ESC controller to realize MGDA to solve a MOOP in real time can be expressed as a block diagram, as seen in Fig. 4. Note that there are two ESC algorithms running in Fig. 4: (i) An outer ESC (ESCout) estimates the normalized gradient vectors of the objective functions; (ii) An inner ESC
(ESCin) is responsible for computing the optimum value of, satisfying (17) to yield a minimum norm element. We discuss these controllers in turn.” See also page 5, last paragraph.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined to use a perturbing extremum-seeking controller that uses inputs to controller and optimize a metric of performance by applying a perturbation to one of the inputs and measuring the result to steer the value of the inputs as in Burns with employing a gradient based optimization that uses the sign of the gradient and then generates a control input as in Fu with a system that has dynamic and static portions in the plant that operates equipment as in Salsbury with normalizing the gradient with respect to the objective function (performance variable) as in Kumar in order to have a numerical optimization based extremum seeking controller that affects the accuracy and rate of convergence to the extremum.  (Page 1, column 1) 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (PG Pub. No. 20130186119), herein “Burns” in further view of Fu in further view of Kumar in further view of Chinese application Yin et al. (CN 106447136 A), herein “Yin.” 

Regarding claim 18,
Burns, Fu, and Kumar teach the elements of claim 17 which claim 18 depends. They do not teach reducing the magnitude of the gain.   However, Yin does teach 
adjusting the adaptive gain parameter comprises reducing a magnitude of the adaptive gain parameter as the performance variable approaches a minima or maxima of the performance variable.  (Abstract: “The invention claims a lighting energy-based variable amplitude gain gradient extremum seeking algorithm can control method by the PID closed loop control to keep the illumination intensity requirement, but also by changing the amplitude gain gradient extremum seeking algorithm. continuous iteration rapidly find the lowest value of the energy consumption of the lighting system, and maintaining a stable minimum value output in the amplitude gain gradient extremum seeking algorithm, into a positive signal to change the amplitude of the disturbance, the signal is quickly increased to ensure the accuracy of the algorithm. and then reducing the shortening algorithm search time required for addition into the other positive signal to change the gain, the gain is increased and then reduced, increases the output of the algorithm fast close to the extremum point, decreases, the output reduces the shaking degree in the vicinity of the extreme point, which not only shortens the searching time, and reduces is stable when shaking. The invention can improve the speed and accuracy of gradient extremum seeking algorithm.” Page 4, last paragraph:  “The invention is based on illumination of variable amplitude and variable gain gradient extremum seeking algorithm can control method by the PID closed loop control to keep the illumination intensity requirement, but also by changing the amplitude gain gradient extremum seeking algorithm. continuous iteration rapidly find the lowest value of the energy consumption of the lighting system, and maintaining a stable minimum value output in the amplitude gain gradient extremum seeking algorithm, into a positive signal to change the amplitude of the disturbance, the signal is quickly increased to ensure the accuracy of the algorithm and then decreases. shortens the algorithm search time required for addition into the other positive signal to change the gain, the gain is increased and then reduced, increases the output of the algorithm fast close to the extremum point, decreases, the output reduces the shaking degree in the vicinity of the extreme point, which not only shortens the searching time, and reduces is stable when shaking.”) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined to use a perturbing extremum-seeking controller that uses inputs to controller and optimize a metric of performance by applying a perturbation to one of the inputs and measuring the result to steer the value of the inputs as in Burns with employing a gradient based optimization that uses the sign of the gradient and then generates a control input as in Fu with a system that has dynamic and static portions in the plant that operates equipment as in Salsbury with gain gradient that seeks an extremum point of a maxima or minima as in Yin in order to see a stable minimum value to realize energy-saving and find a minimum energy consumption value.  (Page 2, Par. 6, Page 10, Par. 1)

Response to Arguments

Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply in light of the new reference being used in the current rejection necessitated by amendment.  Specifically, the new reference, Salsbury (same applicant, but published more than one year prior to the instant application filing date) teaches an extremum seeking controller that is used to control both dynamic and static portions of the plant. Examiner originally indicated in first office action dated June 10, 2021 that claims 2 – 6 and 13 may be allowable subject matter.  Applicant has amended the application or added new claims to incorporate the subject matter of objected to claims. Given the applicant’s arguments and a new search, the reference of Salsbury was found that teaches the amended portions as rejected herein. Salsubury teaches overlapping subject matter of NPL reference of Fu.  Even though Salsbury does not teach the exact words of “adjust a control input for the plant using the sign of the gradient,” it may still teach this element.  Salsbury in several paragraphs, such as paragraph 0089 teaches “Controller 602 uses extremum-seeking control logic to determine a value for the manipulated variable u that drives the performance gradient p to zero…”  Given the typical curve or bell curve of a performance chart which depicts a local or global maximum or minimum the sign of the gradient must be considered in order to adjust control inputs to seek an optimum (zero) value. See also Par. 0004 – 0008.  For example, in Burns figure 3, the points of 361 and 366 need to consider whether the gradient has a positive or negative slope in order to drive the performance to an optimum level (zero) at point 370.  Thus Salsbury teaches driving the gradient to zero and therefore performing the same mathematical function of using the sign of the gradient to drive the gradient toward a zero value which is a maximum or minimum value or optimum performance value.  Given the amendment(s), the 35 USC 101 and 112(b) rejections are rescinded.  The new reference was not necessitated with new amended subject and therefore this action is made non-final. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
    

    
        1 The attached Fu paper labels page 1 as page 8.